IN THE SUPREME COURT OF THE STATE OF DELAWARE

CHRISTOPHER GRAHAM,                      §
                                         § No. 436, 2017
       Defendant Below,                  §
       Appellant,                        § Court Below—Superior Court
                                         § of the State of Delaware
       v.                                §
                                         § Cr. ID No. 1610015362 (K)
STATE OF DELAWARE,                       §
                                         §
       Plaintiff Below,                  §
       Appellee.                         §

                          Submitted: December 5, 2017
                          Decided:   December 18, 2017

                                     ORDER

      This 18th day of December 2017, it appears to the Court that, on November

14, 2017, the Chief Deputy Clerk issued a notice directing the appellant to show

cause why this appeal should not be dismissed for his failure to diligently prosecute

his appeal by responding to the Senior Court Clerk’s October 24, 2017 letters. The

letters directed the appellant to file a completed Official Form A notice of appeal

identifying an appealable order and to pay the Supreme Court filing fee or file a

motion to proceed in forma pauperis by November 8, 2017. The appellant has not

responded to the notice to show cause within the required ten-day period and

therefore dismissal of this appeal is deemed to be unopposed.
      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)(2)

and 29(b), that this appeal is DISMISSED.

                                    BY THE COURT:

                                    /s/ Collins J. Seitz, Jr.
                                           Justice




                                       2